 1

 2

 3

 4

 5                                       UNITED STATES DISTRICT COURT
 6                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8       GONZALO ARAMBULA,                                            CASE NO. 1:19-CV-00480-AWI-SAB
 9                                 Plaintiff,
                                                                      ORDER ON DEFENDANT UNITED
10                        v.                                          STATES OF AMERICA’S MOTION TO
                                                                      DISMISS
11       UNITED STATES OF AMERICA,
12                                 Defendant.                         (Doc. No. 11)
13

14

15              This is a tort action involving medical care that Plaintiff Gonzalo Arambula (“Plaintiff”)
16 originally filed in Fresno County Superior Court against Clinica Sierra Vista1 and Alex Cervantes

17 (“Cervantes”). The United States of America removed the action to this Court and substituted

18 itself as the defendant. Currently before the Court is a motion by the United States to dismiss the

19 action for lack of subject matter jurisdiction, in which the United States asserts that Plaintiff failed

20 to satisfy the administrative claim requirement set forth in Section 2675(a) of the Federal Tort

21 Claims Act (“FTCA”). For the reasons that follow, the motion will be granted.

22                                                      BACKGROUND
23              Plaintiff filed this action against Clinica Sierra Vista and Cervantes in the Fresno County
24 Superior Court on November 6, 2018, seeking compensatory and punitive damages for negligence,

25 “medical cruelty” and “hate crimes” in connection with unspecified medical care. Doc. No. 1-1.

26 The Complaint was set forth on Form PLD-PI-001 of the Judicial Council of California. Id.
27 Plaintiff checked Box 9 on Form PLD-PI-001, stating that he was required to comply with a

28   1
         Clinica Sierra Vista was erroneously referred to as “Sierra Vista Clinic” in the Complaint. Doc. No. 1.
 1 claims statute, but did not check either Box 9.a., stating that he had complied with such statute, or

 2 Box 9.b., stating that he was excused from doing so. Id.

 3                                        LEGAL FRAMEWORK
 4          Federal Rule of Civil Procedure 12(b)(1) allows for a motion to dismiss based on lack of
 5 subject matter jurisdiction. See Fed. R. Civ. Pro. 12(b)(1). It is a fundamental precept that federal

 6 courts are courts of limited jurisdiction. Vacek v. United States Postal Serv., 447 F.3d 1248, 1250

 7 (9th Cir. 2006). Limits upon federal jurisdiction must not be disregarded or evaded. Owen

 8 Equipment & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978). AIt is presumed that a cause lies

 9 outside this limited jurisdiction, and the burden of establishing the contrary rests upon the party

10 asserting jurisdiction.@ Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994); Vacek,

11 447 F.3d at 1250. Rule 12(b)(1) motions may be either facial, where the inquiry is confined to the

12 allegations in the complaint, or factual, where the court is permitted to look beyond the complaint

13 to extrinsic evidence. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004); Safe Air for

14 Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004); Savage v. Glendale Union High School

15 Dist. No. 205, 343 F.3d 1036, 1040 n.2 (9th Cir. 2003). When a defendant makes a factual

16 challenge Aby presenting affidavits or other evidence properly brought before the court, the party

17 opposing the motion must furnish affidavits or other evidence necessary to satisfy its burden of

18 establishing subject matter jurisdiction.@ Meyer, 373 F.3d at 1039; Savage, 343 F.3d at 1039 n.2.

19 The court need not presume the truthfulness of the plaintiff=s allegations under a factual attack.

20 Wood v. City of San Diego, 678 F.3d 1075, 1083 n.2 (9th Cir. 2011).

21                                       DEFENDANT’S MOTION
22          The United States contends that, since Clinica Sierra Vista has been deemed an employee
23 of the Public Health Service within the United States Department of Health and Human Services,

24 tort actions against Clinica Sierra Vista and its employees arising from medical and related

25 functions must be brought against the United States pursuant to the FTCA. ECF No. 11-1. Further,

26 the United States contends that this Court lacks subject matter jurisdiction because Plaintiff did not
27 submit an administrative tort claim to the Department of Health and Human Services prior to filing

28 this lawsuit, as required by Section 2675(a) of the FTCA. Id. In support of its motion, the United

                                                        2
 1 States has filed a declaration, executed by an attorney in the Office of the General Counsel for the

 2 Department of Health and Human Services and corroborated by relevant documentation, stating,

 3 inter alia, that: (i) Clinica Sierra Vista was deemed a Public Health Services employee by the

 4 Department of Health and Human Services; (ii) Cervantes was an employee of Clinica Sierra Vista

 5 at the time of the incidents giving rise to this suit; and (iii) the Department of Health and Human

 6 Services has no record of an administrative tort claim filed by or on behalf of Plaintiff relating to

 7 Clinica Sierra Vista and Cervantes. Doc. No. 11-2.

 8          Plaintiff filed no opposition or response of any kind to the motion and has not otherwise
 9 sought to be heard in this action since filing the Complaint on November 6, 2018.

10          Legal Standard
11          Section 2675(a) of the FTCA sets forth an administrative exhaustion requirement that
12 states, in relevant part, as follows:

13
            An action shall not be instituted upon a claim against the United States for money
14          damages for injury or loss of property or personal injury or death caused by the
            negligent or wrongful act or omission of any employee of the Government while
15          acting within the scope of his office or employment, unless the claimant shall have
            first presented the claim to the appropriate Federal agency ….
16

17 28 U.S.C. § 2675(a). “The requirement of an administrative claim is jurisdictional” and, thus,

18 “must be strictly adhered to.” Brady v. United States, 211 F.3d 499, 502 (9th Cir. 2000) (citations

19 and internal quotations omitted). “The FTCA bars claimants from bringing suit in federal court

20 until they have exhausted their administrative remedies.” McNeil v. United States, 508 U.S. 106,

21 113 (1993); Wilson v. Horton’s Towing, 906 F.3d 773, 783 (9th Cir. 2018), cert. denied, 139 S.

22 Ct. 1603 (2019) (“When a plaintiff fails to exhaust administrative remedies against the United

23 States, as required by the FTCA, the proper route is dismissal.”) (citing McNeil, 508 U.S. at 113).

24          Discussion
25          The United States has filed a sworn declaration stating that the Department of Health and
26 Human Services has no record of an administrative tort claim relating to Clinica Sierra Vista and
27 Cervantes filed by or on behalf of Plaintiff. Doc. No. 11-2. Plaintiff does not dispute the

28 declaration. Indeed, Plaintiff alleges in the Complaint that a claims statute applies to this action,

                                                      3
 1 but does not allege, even generally, that he complied with the claims statute or that compliance

 2 was somehow excused. Doc. No. 1-1.

 3         Therefore, the only relevant facts before the Court indicate that Section 2675(a) of the
 4 FTCA has not been satisfied, and Plaintiff has failed to meet his burden to show that the Court has

 5 subject matter jurisdiction over his claims. Meyer, 373 F.3d at 1039. Dismissal is appropriate.

 6 McNeil, 508 U.S. at 113; Brady, 211 F.3d at 502; Wilson, 906 F.3d at 783.

 7                                               ORDER
 8         Accordingly, IT IS HEREBY ORDERED that the United States of America’s motion to
 9 dismiss (Doc. No. 11) is GRANTED and the Clerk is directed to close this case.

10
     IT IS SO ORDERED.
11

12 Dated: July 12, 2019
                                                SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     4
